J-A21024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RAYMOND ZAYAS

                            Appellant                 No. 2519 EDA 2014


                   Appeal from the PCRA Order August 1, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1001661-2004
                                          CP-51-CR-1001671-2004


BEFORE: ALLEN, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                            FILED AUGUST 18, 2015

        Appellant, Raymond Zayas, appeals from the August 1, 2014 order

denying his petition for relief filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

        The PCRA court summarized the relevant factual history of this case as

follows.

                    During [2003], during the afternoon hours,
              Appellant was the sole caretaker of the female
              complainant, (hereinafter “S.Z.”), and the male
              complainant, (hereinafter “J.Z.”), while their mother
              was at work. At this time, Appellant was twenty-
              eight (28) years old, S.Z. was six (6) years old and
              J.Z. was between (3) and four (4) years old. Both
              S.Z. and J.Z. are Appellant’s biological children.

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-A21024-15


                On one occasion, Appellant entered S.Z.’s
          bedroom wearing boxers. He knelt on the floor
          behind S.Z., who was also in a kneeling position,
          pulled down her pants, and inserted his penis inside
          of her anus. He, then, sat on the bed, and sat S.Z.
          on his lap with each leg dangling to the sides of his
          legs, and inserted his penis inside of her vagina.
          After this incident, S.Z. was in pain and her backside
          hurt.

                 On another occasion, while S.Z. was in her
          mother’s bedroom watching the cartoon show
          Barney, Appellant entered the room wearing his
          boxers and a T-shirt. Appellant then pulled up his
          shirt and inserted his penis inside of S.Z.’s vagina
          and butt. Then, Appellant ejaculated and forced S.Z.
          to lick and swallow his semen. He also forced her to
          suck his penis. Afterwards, S.Z. went to use the
          bathroom and she saw blood after wiping her vagina.

                On other occasions, when no one else was
          home, Appellant would watch pornographic movies
          with S.Z. S.Z. said that these sexual acts happened
          more than twice, but she was unsure of the exact
          number of occurrences. Occasionally, before having
          sexual intercourse with S.Z., Appellant would use
          baby oil or cooking oil to lubricate his penis. On
          another occasion, S.Z. was in her bedroom, when
          she heard her little brother, J.Z., screaming from the
          bathroom. Through a crack in the bathroom door,
          S.Z. saw her father, … [A]ppellant, inserted [sic] his
          penis inside J.Z.’s butt.

                The medical report stated that S.Z. had a very
          thin hymenal rim with a bump at 6:00. The thin rim
          of the hymenal tissue was due to constant
          penetration. Penetration, whether it was a penis,
          very large fingers, or dildo was the only act that
          caused such a thin rim of hymenal tissue of S.Z.’s
          vagina. S.Z. also had anal fissures or anal tears,
          which were consistent with penetration by an adult
          male penis. As for J.Z., he had a healed scar at the
          top of his anus near his testicles, which was caused
          by penetration of an adult male penis. When J.Z.

                                  -2-
J-A21024-15


              was in a downward knee-chest position, for his
              medical exam, his anus dilated after only several
              seconds, which was an indication of sexual abuse
              because dilation generally occurred after thirty (30)
              seconds.

PCRA Court Opinion, 12/23/14, at 2-4.

       On February 24, 2006, a jury found Appellant guilty of one count of

rape and two counts each of involuntary deviate sexual intercourse, incest,

corruption of minors, and endangering the welfare of a child. 1 On January

19, 2007, the trial court imposed an aggregate sentence of 31 to 62 years’

imprisonment. Prior to sentencing, the trial court determined that Appellant

met the criteria of a sexually violent predator (SVP) under Megan’s Law, 42

Pa.C.S.A. §§ 9791-9799.9.2           Appellant filed a notice of appeal, and this

Court affirmed the judgment of sentence on March 8, 2010, and our

Supreme Court denied Appellant’s petition for allocatur on June 29, 2010.

Commonwealth v. Zayas, 996 A.2d 560 (Pa. Super. 2010), appeal denied,

997 A.2d 1178 (Pa. 2010).

       On April 11, 2011, Appellant filed the instant timely pro se PCRA

petition. The PCRA court appointed counsel, who filed an amended petition

on March 27, 2012.          The Commonwealth filed a motion to dismiss on
____________________________________________
1
  18 Pa.C.S.A. §§ 3121(a)(1), 3123(a)(1), 4302, 6301(a) and 4304,
respectively.
2
  Although this was the statute in effect at the time of Appellant’s SVP
hearing, it expired on December 20, 2012. A new version went into effect
the same day. See 42 Pa.C.S.A. §§ 9799.10 – 9799.40.



                                           -3-
J-A21024-15


February 26, 2014.        The PCRA court entered an order on August 1, 2014

denying Appellant’s PCRA petition without a hearing.3 On August 27, 2014,

Appellant filed a timely notice of appeal.4

       On appeal, Appellant presents the following two issues for our review.

               I.    Whether the [PCRA court] was in error in
                     denying … Appellant’s PCRA petition without an
                     evidentiary hearing on the issues raised in the
                     amended      PCRA    petition  regarding   trial
                     counsel’s ineffectiveness[?]

               II.   Whether the [PCRA court] was in error in not
                     granting relief on the PCRA petition alleging
                     counsel was ineffective[?]

Appellant’s Brief at 8.

       We begin by noting our well-settled standard of review. “In reviewing

the   denial    of   PCRA    relief,   we      examine   whether   the   PCRA   court’s

determination is supported by the record and free of legal error.”

Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (internal quotation

marks and citation omitted). “The scope of review is limited to the findings

of the PCRA court and the evidence of record, viewed in the light most

favorable to the prevailing party at the trial level.”             Commonwealth v.
____________________________________________
3
  Although the PCRA court did not enter an order giving Appellant notice of
its intent to deny his petition without a hearing pursuant to Pennsylvania
Rule of Criminal Procedure 907, Appellant has not challenged this on appeal.
4
 The PCRA court did not direct Appellant to file a concise statement of errors
complained of on appeal pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). The PCRA court filed its Rule 1925(a) opinion on
December 23, 2014.



                                            -4-
J-A21024-15


Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).       “It is well-settled

that a PCRA court’s credibility determinations are binding upon an appellate

court so long as they are supported by the record.”       Commonwealth v.

Robinson, 82 A.3d 998, 1013 (Pa. 2013) (citation omitted). However, this

Court reviews the PCRA court’s legal conclusions de novo. Commonwealth

v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014) (citation omitted).

       The Sixth Amendment to the Federal Constitution provides in relevant

part that, “[i]n all criminal prosecutions, the accused shall enjoy the right …

to have the Assistance of Counsel for his defence.”5 U.S. Const. amend. VI.

The Supreme Court has long held that the Counsel Clause includes the right

to the effective assistance of counsel.          See generally Strickland v.

Washington, 466 U.S. 668, 686 (1984); Commonwealth v. Pierce, 527
A.2d 973, 975 (Pa. 1987).

       In analyzing claims of ineffective assistance of counsel, “[c]ounsel is

presumed effective, and [appellant] bears the burden of proving otherwise.”

Fears, supra at 804 (brackets in original; citation omitted). To prevail on

any claim of ineffective assistance of counsel, a PCRA petitioner must allege

and prove “(1) the underlying legal claim was of arguable merit; (2) counsel


____________________________________________
5
  Likewise, Article I, Section 9 of the Pennsylvania Constitution states in
relevant part, “[i]n all criminal prosecutions the accused hath a right to be
heard by himself and his counsel ….” Pa. Const. art. I, § 9. Our Supreme
Court has held that the Pennsylvania Constitution does not provide greater
protection than the Sixth Amendment. Pierce, supra at 976.



                                           -5-
J-A21024-15


had no reasonable strategic basis for his action or inaction; and (3) the

petitioner was prejudiced—that is, but for counsel’s deficient stewardship,

there is a reasonable likelihood the outcome of the proceedings would have

been different.”   Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa.

2013). “A claim of ineffectiveness will be denied if the petitioner’s evidence

fails to satisfy any one of these prongs.”    Commonwealth v. Elliott, 80
A.3d 415, 427 (Pa. 2013) (citation omitted), cert. denied, Elliott v.

Pennsylvania, 135 S. Ct. 50 (2014).

      We also note that a PCRA petitioner is not automatically entitled to an

evidentiary hearing.   We review the PCRA court’s decision dismissing a

petition without a hearing for an abuse of discretion.    Commonwealth v.

Roney, 79 A.3d 595, 604 (Pa. 2013) (citation omitted), cert. denied, Roney

v. Pennsylvania, 135 S. Ct. 56 (2014).

            [T]he right to an evidentiary hearing on a post-
            conviction petition is not absolute. It is within the
            PCRA court’s discretion to decline to hold a hearing if
            the petitioner’s claim is patently frivolous and has no
            support either in the record or other evidence. It is
            the responsibility of the reviewing court on appeal to
            examine each issue raised in the PCRA petition in
            light of the record certified before it in order to
            determine if the PCRA court erred in its
            determination that there were no genuine issues of
            material fact in controversy and in denying relief
            without conducting an evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (internal

citations omitted). “[A]n evidentiary hearing is not meant to function as a

fishing expedition for any possible evidence that may support some

                                     -6-
J-A21024-15


speculative claim of ineffectiveness.”          Roney, supra at 605 (citation

omitted). Therefore, in order to determine whether the trial court properly

denied Appellant’s petition without a hearing, we must first examine the

issues raised in his PCRA petition.            Accordingly, we elect to address

Appellant’s issues in reverse order for ease of disposition.

      Appellant’s second issue essentially is divided into five sub-issues

claiming various bases upon which trial and direct appeal counsel were

ineffective.    First, Appellant argues that trial counsel was ineffective for

advising Appellant to waive his right to testify. Appellant’s Brief at 16. The

Commonwealth counters that trial counsel could not have been ineffective in

this regard, in part because Appellant “knowingly and voluntarily waived his

right to testify during an oral colloquy with the trial court.” Commonwealth’s

Brief at 10.

      Our Supreme Court has previously explained an appellant’s burden on

such a claim as follows.

                      The decision of whether or not to testify on
               one’s own behalf is ultimately to be made by the
               defendant after full consultation with counsel. In
               order to sustain a claim that counsel was ineffective
               for failing to advise the appellant of his rights in this
               regard, the appellant must demonstrate either that
               counsel interfered with his right to testify, or that
               counsel gave specific advice so unreasonable as to
               vitiate a knowing and intelligent decision to testify on
               his own behalf.




                                         -7-
J-A21024-15


Commonwealth v. Nieves, 746 A.2d 1102, 1104 (Pa. 2000) (internal

citations omitted); accord Commonwealth v. Michaud, 70 A.3d 862, 869

(Pa. Super. 2013).

      In the case sub judice, Appellant acknowledges that the trial court

conducted a colloquy with him on the record concerning his decision not to

testify in his own defense. Appellant’s Brief at 16; see also generally N.T.,

2/23/07, at 78-80. Nevertheless, Appellant avers that “counsel gave specific

advise [sic] so unreasonable as to vitiate a knowing and intelligent decision

not to testify.” Appellant’s Brief at 17. However, Appellant’s brief does not

state what the “specific” advice was that counsel gave him.           Because

Appellant does not allege what counsel’s erroneous advice was, he cannot

show that his claim has arguable merit. As a result, Appellant’s first sub-

issue fails. See Simpson, supra; Nieves, supra.

      Appellant’s next two sub-issues pertain to the effectiveness of direct

appeal counsel. In his second sub-issue, Appellant argues that direct appeal

counsel was ineffective for not raising the issue on direct appeal as to

whether   Appellant   received   “a   harsh   and   unreasonable    sentence.”

Appellant’s Brief at 18. In his third sub-issue, Appellant argues direct appeal

counsel was ineffective for not raising the issue as to whether the trial court




                                      -8-
J-A21024-15


abused its discretion when it admitted certain statements of J.Z. under the

Tender Years exception.6

        The Supreme Court has consistently noted that a defendant does not

have     “a    constitutional   right    to    compel     appointed    counsel   to   press

nonfrivolous points requested by the client, if counsel, as a matter of

professional judgment, decides not to present those points.”                     Jones v.

Barnes, 463 U.S. 745, 751 (1983).                “Counsel may forego even arguably

meritorious issues in favor of claims which, in the exercise of counsel’s

objectively reasonable professional judgment, offered a greater prospect of

securing relief.” Commonwealth v. Jones, 815 A.2d 598, 613 (Pa. 2002).

It is this process of “winnowing out weaker arguments on appeal and

focusing on those more likely to prevail, far from being evidence of

incompetence, [that] is the hallmark of effective appellate advocacy.” Id. at

614 (internal quotation marks and citation omitted).7

        Turning to Appellant’s second sub-issue pertaining to sentencing, as

noted above, Appellant argues that direct appeal counsel should have raised

the    issue    that   Appellant’s      sentence    was    “harsh     and   unreasonable.”


____________________________________________
6
    42 Pa.C.S.A. § 5985.1.
7
  This Court has, on more than one occasion, quoted from Judge Aldisert
who sat on the United States Court of Appeals for the Third Circuit, stating
that   “[a]ppellate    advocacy is   measured    by    effectiveness,    not
loquaciousness.” Gary v. Braddock Cemetery, 517 F.3d 195, 199 n.1 (3d
Cir. 2008) (citation omitted).



                                              -9-
J-A21024-15


Appellant’s Brief at 18. As this claim pertains to the discretionary aspects of

Appellant’s sentence, he was not automatically entitled to appellate review

of this claim, as in Pennsylvania, “[t]here is no absolute right to appeal when

challenging the discretionary aspect of a sentence.”              Commonwealth v.

Tobin, 89 A.3d 663, 666 (Pa. Super. 2014) (citation omitted).

       Prior to reaching the merits of a discretionary aspects of sentencing

issue, this Court is required to conduct a four-part analysis to determine

whether     a     petition   for   permission      to   appeal   should   be   granted.

Commonwealth v. Trinidad, 96 A.3d 1031, 1039 (Pa. Super. 2014)

(citation omitted), appeal denied, 99 A.3d 925 (Pa. 2014). Specifically, we

must determine the following.

                (1) [W]hether appellant has filed a timely notice of
                appeal, Pa.R.A.P. 902, 903; (2) whether the issue
                was properly preserved at sentencing or in a motion
                to reconsider and modify sentence, Pa.R.Crim.P.
                [720]; (3) whether appellant’s brief has a fatal
                defect, Pa.R.A.P. 2119(f); and (4) whether there is a
                substantial question that the sentence appealed from
                is not appropriate under the Sentencing Code, 42
                [Pa.C.S.A.] § 9781(b).

Id. It is axiomatic that a bald claim of harshness or excessiveness does not

present a substantial question for our review.8             See Commonwealth v.

Fisher, 47 A.3d 155, 159 (Pa. Super. 2012) (concluding that Fisher’s “bald

assertion that [his] sentence was excessive … d[id] not present a substantial
____________________________________________
8
 We note that trial counsel raised this issue in Appellant’s post-sentence
motion. Appellant’s Post-Sentence Motion, 1/29/07, at ¶ 3.



                                          - 10 -
J-A21024-15


question[]”), appeal denied, 62 A.3d 378 (Pa. 2013). As Appellant has not

shown that he would have raised a substantial question on direct appeal,

direct appeal counsel cannot be held ineffective for not raising this issue.

      Turning to the tender years issue, Appellant avers in a conclusory

fashion that this claim has arguable merit because “[t]rial counsel obviously

thought th[is] issue[] had merit.”    Appellant’s Brief at 18.   Appellant does

not explain how the trial court abused its discretion in admitting the

testimony. It is axiomatic that “[t]his Court will not act as counsel and will

not develop arguments on behalf of an appellant.”          Commonwealth v.

Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citation omitted), appeal

denied, 29 A.3d 796 (Pa. 2011).        Also, this Court will not consider an

argument where an appellant fails to cite to any legal authority or otherwise

develop the issue. Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.

2009), cert. denied, Johnson v. Pennsylvania, 562 U.S. 906 (2010).

Therefore, we deem this argument waived for lack of development.

      In his fourth sub-issue, Appellant avers that trial counsel was

ineffective for not presenting certain testimony at trial and not adequately

investigating an alibi defense. Appellant’s Brief at 19. Specifically, Appellant

contends that trial counsel should have investigated the victims’ mother’s

motive for allegedly persuading the victims to bring false charges against

him. Appellant and the victims’ mother had an argument pertaining to her

allegedly forging some of his workman’s compensation checks while he was


                                     - 11 -
J-A21024-15


incarcerated, and Appellant threatened to bring legal action against her. Id.

Appellant further argues that trial counsel should have investigated an alibi

defense, specifically, that at the time of the offenses, he was incarcerated.

Id. Appellant also argues that the children were in daycare at the time the

incidents occurred. Id.

     We note that generally, “counsel has a duty to make reasonable

investigations or to make a reasonable decision that makes particular

investigations unnecessary.” Wiggins v. Smith, 539 U.S. 510, 521 (2003).

Taking each claim in turn, we note that trial counsel cross-examined the

victims’ mother regarding her alleged motives for coaching the victims to

make up false charges. N.T., 2/22/06, at 180-184. Trial counsel also cross-

examined the victims’ mother on Appellant’s incarceration, through which it

was established that he was incarcerated until March 19, 2003, but lived

with the family until July 15, 2003, and the events occurred sometime

between January 2003 and January 2004. Id. at 155-156.

     Finally, Appellant argues that trial counsel was ineffective for not

investigating the “alibi” defense that the children were in daycare when the

offenses took place.   Appellant’s Brief at 19.   Initially, we agree with the

Commonwealth that this is not an alibi defense, but rather a defense of

third-party guilt, i.e., that someone at the daycare committed the offenses.

See generally Commonwealth’s Brief at 18. Appellant does not allege that

any evidence or witnesses exist suggesting that the offenses occurred at a


                                   - 12 -
J-A21024-15


daycare facility. Based on these considerations, Appellant is not entitled to

relief on this issue.

      In his fifth sub-issue, Appellant argues that trial counsel was

ineffective for alleging in his post-sentence motion that the trial court’s

decision to designate him an SVP was against the weight of the evidence,

which resulted in waiver on direct appeal.        Zayas, supra at 7 n.3.

Specifically, Appellant contends that the Commonwealth’s expert merely

relied on “his clinical judgment[]” and therefore did not prove that Appellant

was likely to engage in predatory sexual conduct in the future. Appellant’s

Brief at 21.

      Under Megan’s Law, an SVP is defined as “a person who has been

convicted of a sexually violent offense […] and who is determined to be a

sexually violent predator under section 9795.4 […] due to a mental

abnormality or personality disorder that makes the person likely to engage

in predatory sexually violent offenses.”     Commonwealth v. Martz, 926
A.2d 514, 522 (Pa. Super. 2007), appeal denied, 940 A.2d 363 (Pa. 2008);

see also 42 Pa.C.S.A. § 9792. When a person is convicted of one or more

offenses set forth in section 9795.1, the trial court must order that an SVP

assessment be performed by the Pennsylvania Sexual Offenders Assessment

Board (SOAB), which is comprised, of “psychiatrists, psychologists and

criminal justice experts, each of whom is an expert in the field of the

behavior and treatment of sexual offenders.”     42 Pa.C.S.A. § 9795.4; see


                                    - 13 -
J-A21024-15


also Commonwealth v. Dixon, 907 A.2d 533, 535 (Pa. Super. 2006),

appeal denied, 920 A.2d 830 (Pa. 2007). Once an assessment is ordered, a

SOAB member is chosen to perform the assessment and determine whether

the offender fits the definition of an SVP as defined by the statute. Dixon,

supra at 536. Using the SOAB member’s assessment and other evidence,

the Commonwealth must prove to the trial court that the offender is an SVP

by clear and convincing evidence.              Dixon, supra (citation omitted).   The

trial court makes the ultimate determination.9 Id.

       In the case sub judice, on direct appeal, this Court rejected the same

argument regarding the sufficiency of the evidence that Appellant now

makes in the instant appeal regarding the weight of the evidence.

                    In its 1925(a) opinion, the trial court stated
              the following with regard to its conclusion that Zayas
              was likely to re-offend:

                     [Zayas]     also     maintains     that     the
                     Commonwealth expert did not prove by clear
                     and convincing evidence that [he] was likely to
                     engage in future predatory sexual violence. In
                     assessing [Zayas] for SVP status, Dr. Zakireh
                     used … [the] Static 99 and theory assessment,
                     while Dr. Foley only used the Static 99. Dr.
                     Zakireh also used the factors provided under
                     section 9795.4 in determining that [Zayas]
                     was likely to re-offend.    For instance, Dr.
                     Zakireh opined that [Zayas’] willingness to
                     sexually violate his own biological pre-
                     pubescent children was indicative of his sexual
____________________________________________
9
  Again, we utilize the state of the law as it was at the time of Appellant’s
original SVP hearing.



                                          - 14 -
J-A21024-15


                deviance and made appellant at risk for re-
                offending. In reviewing [Zayas’] prior offense
                history, Dr. Zakireh also determined that he
                repeatedly violated the law, which showed a
                lack of remorse and empathy and features of
                anti-social behavior. Therefore, Dr. Zakireh
                testified that [Zayas’] diagnosis of pedophilia
                combined with some features of anti[-]social
                behavior made it likely that [he] would engage
                in future sexually violent offenses. Moreover,
                Dr. Zakireh opined that generally person’s [sic]
                who sexually violate males were twice as likely
                to commit future sexually violent acts.

          Trial Court Opinion, 4/23/09, at 9.

                 The   record   supports   the     trial  court’s
          determination. Dr. Zakireh testified that he is a
          member of the SOAB and that he was assigned to
          determine whether Zayas is an SVP. N.T., 1/19/07,
          at 9. In order to make this determination, Dr.
          Zakireh reviewed police reports, interviews with the
          victims, and transcripts from Zayas’ preliminary
          hearing and trial. Id. He further testified that Zayas
          suffers from pedophilia, and that pedophilia is a
          mental abnormality associated with a high risk of
          recidivism. Id. at 13-14, 73. In his testimony, as in
          his report (which was offered into evidence), Dr.
          Zakireh identified each risk factor set forth in 42
          Pa.C.S.A. § 9795.4(b) and addressed how, and to
          what extent, each applied to Zayas. Id. at 16-25;
          SOAB Report, 5/18/06, at 5-9. Dr. Zakireh also
          testified that Zayas exhibits significant anti-social
          behaviors normally associated with anti-social
          personality disorder, and that these features
          increase Zayas’ likelihood of reoffending.        N.T.,
          1/19/07, at 13-14, 25-26. Specifically, Dr. Zakireh
          opined that the two biggest factors associated with
          sexual recidivism are sexual deviance and an anti-
          social orientation, and that both of these factors
          were present in Zayas’ case. Id. at 25.

Zayas, supra at 5-6.


                                  - 15 -
J-A21024-15


      As noted above, Appellant’s argument is that Dr. Zakireh only

purported to use the Static 99 assessment, but rather just used his own

professional judgment.      Appellant’s Brief at 21.     This Court quoted with

approval the trial court’s finding that Dr. Zakireh utilized more than his

professional judgment. See Zayas, supra at 5-6. He utilized Static 99 and

other factors from the record to arrive at his conclusion.       Based on these

considerations we conclude that Appellant’s issue lacks arguable merit, and

therefore, he is not entitled to relief on this issue.

      Turning now to Appellant’s first issue on appeal, he argues that the

PCRA court abused its discretion in not conducting an evidentiary hearing.

Appellant’s Brief at 14.     As previously noted, the PCRA court need not

conduct an evidentiary hearing if there is no arguable merit to any of the

claims raised in a PCRA petition.      Wah, supra.       Accordingly, because we

have concluded that all of Appellant’s issues lack arguable merit, we further

conclude that the PCRA court did not abuse its discretion in not holding an

evidentiary hearing. See Roney, supra.

      Based on the foregoing, we conclude all of Appellant’s issues on appeal

are devoid of merit. Accordingly, the PCRA court’s August 1, 2014 order is

affirmed.

      Order affirmed.




                                      - 16 -
J-A21024-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2015




                          - 17 -